ACCEPTED
                                                                                      03-15-00144-CR
                                                                                              6850413
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                  9/9/2015 3:10:01 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                              NO. 03-15-00144-CR

CHRISTOPHER ARTHUR KURTZ §                        IN THE THIRD FILED IN
                                                           3rd COURT OF APPEALS
                                                               AUSTIN, TEXAS
vs.                                      §        DISTRICT 9/9/2015
                                                            COURT      OF PM
                                                                    3:10:01
                                                             JEFFREY D. KYLE
THE STATE OF TEXAS                       §        APPEALS OF TEXAS Clerk




      STATE’S THIRD MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above-styled and -numbered

cause, and moves for an extension of time of 30 days to file Appellee’s brief, and

for good cause would show the following:

                                        I.

      Appellant was indicted for Aggravated Kidnapping, Evading Arrest with a

Vehicle and two counts of Tampering with Physical Evidence on July 2, 2014. All

four counts were enhanced to habitual status. The jury convicted Appellant of

Aggravated Kidnapping, Evading Arrest with a Vehicle and one of the Tampering

counts. The jury assessed punishment at 70 years confinement for the Aggravated

Kidnapping, 75 years for Evading Arrest, and 30 years for Tampering, to be served

concurrently.

      Appellant’s brief was originally due with the Court on or about April 23,

2015. After this Court granted Appellant’s motion for extension, Appellant filed a

brief on June 5, 2015 related to the Aggravated Kidnapping count. Counsel for

                                        1
Appellant subsequently filed an Anders brief related to the Evading Arrest and

Tampering convictions on June 9, 2015. The State’s brief is currently due on

September 9, 2015. Appellant’s pro se brief was due on July 24, 2015.

                                           II.

      Clayten Hearrell – the attorney for the State at trial – is handling this case on

appeal. In mid-August, Mr. Hearrell finished a trial in CR2014-084, a case

involving the offenses of Aggravated Assault with a Deadly Weapon and

Tampering. He tried another case – CR2013-579 – around August 24, 2015, which

led to a guilty plea. He is currently in trial on CR2011-575, a case involving Sexual

Assault of a Child. Furthermore, his case in CR2012-189 – another Sexual Assault

of a Child trial – is currently set number one on the September 14th trial docket.

Mr. Hearrell has not yet been able to complete the State’s brief in the instant cause,

and in light of the foregoing, the State respectfully requests an extension of 30 days

to file its brief. This is the third extension sought by Appellee.

                                          III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 30 days, until October 9, 2015, so that an

adequate response may be made to Appellant’s brief.             This extension is not

requested for purposes of delay but so that justice may be done.




                                           2
                                       Respectfully submitted,

                                       /s/ Joshua D. Presley
                                       Joshua D. Presley
                                       Assistant District Attorney
                                       SBN: 24088254
                                       preslj@co.comal.tx.us
                                       150 N. Seguin Avenue, Suite 307
                                       New Braunfels, Texas 78130
                                       Phone: (830) 221-1300
                                       Fax: (830) 608-2008


                         CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s Third Motion to

Extend Time to File Brief has been delivered to Appellant CHRISTOPHER

ARUTHER KURTZ’s attorney in this matter:

      John G. Jasuta
      lawyer1@johnjasuta.com
      1801 East 51st St.
      Austin, TX 78723
      Attorney for Appellant on Appeal

By electronically sending it to the above-listed email address through

efile.txcourts.gov, this 9th day of September, 2015.

                                              /s/ Joshua D. Presley
                                              Joshua D. Presley




                                          3